[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPLICATION FOR TEMPORARY INJUNCTION
Plaintiff Randolf Ramirez, M.D. seeks a temporary injunction barring defendant Health Net of the Northeast, Inc. from terminating him as participating provider with the defendant health management company. When ruling upon an application for a temporary injunction, this court should consider whether the applicant has shown an irreparable and imminent injury, the lack of an adequate remedy at law, the likelihood of success on the merits, and that a balancing of the equities favors granting the injunction, Waterbury Teachers Assn. v. Freedom of InformationCommission, 230 Conn. 441, 446 (1994). As is shown by the allegations of the complaint, the defendant does have a remedy at law. After considering the evidence and the parties' contentions, this court finds that the legal remedy is an adequate remedy. "An adequate remedy at law is one which is specific and adapted to securing the relief sought conveniently, effectively and completely." Pottetti v. Clifford,146 Conn. 252, 262, 150 A.2d 207 (1959).
Accordingly, the plaintiff's application for a temporary injunction is denied.
THIM, J.